Citation Nr: 1804993	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  08-29 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral lower extremity disability manifested by weakness, other than the service-connected radiculopathy and bilateral knee disorders, to include as secondary to same.

4.  Entitlement to service connection for a bilateral upper extremity disorder, manifested by muscle weakness, other than the service-connected bilateral carpal tunnel syndrome (CTS), to include as secondary to same.

5.  Entitlement to service connection for a bilateral upper extremity disorder manifested by numbness, other than the service-connected bilateral CTS, to include as secondary to same.

6.  Entitlement to service connection for a gastrointestinal disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from September 1997 to October 2006. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The appeal was remanded by the Board in July 2012 and October 2014 for evidentiary development.

A March 2016 rating decision by the Appeals Management Center (AMC) granted service connection for a cervical spine disability and bilateral knee disorders, and assigned disability ratings effective October 13, 2006.

Following the issuance of the October 2016 supplemental statement of the case, VA treatment records were added to the claims file, without a waiver of the right to have the additional evidence reviewed by the Agency of Jurisdiction (AOJ).  The additional evidence does not have a bearing on the issues herein decided.  38 C.F.R. § 20.1304 (c) (2017).

The claims for service connection for a gastrointestinal disorder, and upper and lower extremity disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a cervical spine disability, to include congenital fusion of C6-C7 with degenerative arthritis C5-C6, disc bulge and foramenal narrowing, was granted by the AMC in a March 2016 rating decision.

2.  Service connection for patellofemoral pain syndrome with degenerative arthritis of the left knee was granted by the AMC in a March 2016 rating decision.

3.  Service connection for patellofemoral pain syndrome with degenerative arthritis of the right knee was granted by the AMC in a March 2016 rating decision.  

4.  Service connection for instability of the right knee was granted by the AMC in a March 2016 rating decision.

5.  Service connection for instability of the left knee was granted by the AMC in a March 2016 rating decision.


CONCLUSIONS OF LAW

1.  As the Veteran's appeal concerning entitlement to service connection for a cervical spine disability was granted by the AMC, there remains no justiciable case or controversy before the Board on this issue.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 19.7, 20.101 (2017).

2.  As the Veteran's appeal concerning entitlement to service connection for bilateral knee disabilities, to include patellofemoral syndrome, was granted by the AMC, there remains no justiciable case or controversy before the Board on this issue.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 19.7, 20.101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Dismissal

In January 2007 the Veteran filed multiple claims for service connection, including  claims for service connection for a cervical spine disability and bilateral knee disorders.  The RO denied the Veteran's claims by rating action dated in April 2007.  The Veteran timely submitted a notice of disagreement and perfected a substantive appeal.  In July 2012 and October 2014 the Board remanded the claims for further evidentiary development.  Following the additional development directed by the Board, by rating action dated in March 2016, the AMC granted service connection for congenital fusion of C6-C7 with degenerative arthritis C5-C6, including disc bulge and foramenal narrowing, rated as 20 percent disabling; patellofemoral pain syndrome with degenerative arthritis of the left knee, rated as 10 percent disabling; patellofemoral pain syndrome with degenerative arthritis of the right knee, rated as 10 percent disabling; instability of the right knee, rated as 20 percent disabling, and; instability of the left knee rated as 10 percent disabling.  The ratings were assigned effective October 13, 2006, the day after the Veteran's discharge from service.  The Veteran has not disagreed with effective date or the ratings assigned, and in any event, such would be downstream issues from the issue of service connection that was on appeal.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream element of disability rating). 

Thus, because service connection was granted for the Veteran's cervical spine disability and bilateral knee disorders there remains no case or controversy regarding the appeal for service connection; thus, the appeal as to those issues is dismissed.  38 U.S.C. § 7105 (West 2012); see also Grantham, 114 F.3d 1156.


ORDER

The appeal of entitlement to service connection for a cervical spine disability is dismissed. 

 The appeal of entitlement to service connection for bilateral knee disorders, to include patellofemoral syndrome, is dismissed.


REMAND

Unfortunately, additional development is needed before this case can be adjudicated.  In October 2014 the Board remanded the claims for service connection for a gastrointestinal disability, and disorders manifested by muscle weakness and numbness of the upper and lower extremities, for VA examinations to address whether any of the claimed conditions was at least as likely as not that related to service or to a service-connected disorder.

On VA examination in August 2015 it was determined that there was no objective evidence of a gastrointestinal (GI) problems/disability.  In 2016, following a review of the claims file and examination of the Veteran, a VA examiner determined that the claimed GI disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness, because it was less likely than not that the Veteran was experiencing a significant ongoing gastrointestinal disability from chronic abdominal pain.  The examiner noted that the service treatment records recorded multiple episodes of abdominal pain which were evaluated extensively during active military service with no diagnosis rendered.  The examiner noted that after service, treatment records noted little documentation of complaints of abdominal pain; there was only a mention of abdominal pain in notes in December 2014, February 2015, and April 2016.  The Veteran was seen by VA GI clinic in January 2010 for elevated liver function tests following her pregnancy.  At that time there were no complaints of chronic abdominal pain and the Veteran was discharged from the clinic after obtaining a normal abdominal test results.  Significantly, the examiner noted, the Veteran had not been on any medications for abdominal pain since 2011, and had not been referred back for any further evaluation by GI clinic or any other diagnostic testing. 

Concerning the claimed upper and lower extremity disorders, a VA examiner in August 2015 noted the Veteran's complaints of pain throughout her body with multiple electromyography (EMG) and nerve conduction (NVC) studies only showing bilateral CTS.  The examiner diagnosed bilateral CTS.  

A VA examiner in 2016 determined that there was no orthopedic or neurologic disablement of the upper extremities to account for the Veteran's complaints of weakness.  In this regard, the examiner noted that diagnostic testing of the Veteran's upper extremities in June 2008, October 2011, May 2014, and May 2015, and diagnostic testing of the lower extremities in May 2015, were negative for neurological conditions, other than CTS.  Concerning a musculoskeletal disorder, there was no evidence of a disability, aside from the service-connected bilateral knee disorder.  No other pathological condition was identified in the lower extremities.  The examiner determined that the bilateral upper and lower extremity weakness symptoms may reflect a non-orthopedic condition such as the Veteran's  chronic pain syndrome or probable fibromyalgia. 

However, VA treatment records received subsequent to the October 2016 supplemental statement of the case, dated from 2015 to 2017, document diagnoses pertaining to the Veteran's gastrointestinal complaints, as well as the upper and lower extremities, to include probable monilinial esophagitis, mild erosive gastritis, duodenitis, gastroparesis syndrome, bilateral cervical radiculopathy and peripheral neuropathy of the lower extremities.  Unfortunately, none of the VA examiners addressed the Veteran's documented diagnoses during the appeal period.  As such, the claims must be remanded for new VA examinations and opinions that specifically address the diagnoses of record.  McClain v. Nicholson, 21 Vet.App. 319, 321 (2007) (current disability requirement is satisfied if a disability exists at the time of filing or during the pendency of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Relevant ongoing VA treatment records dated after June 2017 should be obtained and associated with the claims file.  

2.  Schedule the Veteran for a VA gastrointestinal examination to determine whether any currently diagnosed gastrointestinal disorder is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should perform any necessary examinations and/or tests and identify each diagnosis with specificity.  After review of all lay and medical evidence of record, the examiner should state an opinion as to the following: 

a) Identify all gastrointestinal disorders found to be present.  Please address the diagnoses of esophagitis, gastritis, duodenitis and gastroparesis syndrome, noted in the VA treatment records after 2015. 

b) For each such disability found, even if the disability has resolved, offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should address service treatment records regarding gastrointestinal symptoms, as well as the Veteran's reports of a continuity of symptomatology since service. 

Please provide a rationale for all opinions given.

3.  Schedule the Veteran for an appropriate VA examination(s) to determine whether any currently diagnosed disorder affecting the upper and lower extremities is related to service or a service-connected disorder.  The claims file must be made available to and be reviewed by the examiner(s) in conjunction with the examination.  The examiner(s) should perform any necessary examinations and/or tests and identify each diagnosis with specificity.  After review of all lay and medical evidence of record, the examiner(s) should state an opinion as to the following: 

a) Identify all upper extremity disorders found to be present, if any, that are manifested by weakness and numbness, and are separate and distinct from the service-connected bilateral CTS.  Please address the diagnoses of bilateral cervical radiculopathy noted in the VA treatment records after 2015. 

b) For each such disability found, that is separate and distinct from the service-connected bilateral CTS, even if the disability has resolved, offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  

c) For each such disability found, that is separate and distinct from the service-connected bilateral CTS, even if the disability has resolved, offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability was caused, or aggravated beyond the natural course of the disease process, by a service-connected disability, including the cervical spine disability and/or bilateral CTS.

d) Identify all lower extremity disorders found to be present, if any, that are manifested by weakness and numbness, and are separate and distinct from the service-connected bilateral lower extremity radiculopathy and bilateral knee disorders.  Please address the diagnosis of peripheral neuropathy documented after 2016.   

e) For each such disability found, that is separate and distinct from the service-connected bilateral lower extremity radiculopathy and bilateral knee disorders, even if the disability has resolved, offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  

f) For each such disability found, that is separate and distinct from the service-connected bilateral lower extremity radiculopathy and bilateral knee disorders, even if the disability has resolved, offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability was caused, or aggravated beyond the natural course of the disease process, by a service-connected disability, including bilateral lower extremity radiculopathy and/or bilateral knee disorders.

Please provide a rationale for all opinions given.

4.  Finally, readjudicate the appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


